IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 30 DB 2020 (No. 30 RST 2020)
                                           :
GREGORY BRIAN PECCA, SR.                   :   Attorney Registration No. 88997
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Out of State)


                                      ORDER


PER CURIAM


       AND NOW, this 6th day of May, 2020, the Report and Recommendation of

Disciplinary Board Member dated April 24, 2020, is approved and it is ORDERED that

Gregory Brian Pecca, Sr., who has been on Retired Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.